Title: From Thomas Jefferson to United States Congress, 10 February 1807
From: Jefferson, Thomas
To: United States Congress


                        
                            To the Senate & House of Representatives of the United States.
                        
                        In compliance with the request of the House of Representatives, expressed in their resolution of the 5th. inst., I proceed to
                            give such information, as is possessed, of the effect of Gunboats in the protection & defence of harbours, of the
                            numbers thought necessary, & of the proposed distribution of them among the Ports & Harbours of the United States.
                        Under present circumstances, & governed by the intentions of the Legislature, as manifested by their Annual
                            Appropriations of money for the purposes of defence, it has been concluded to combine,
                            1. land batteries, furnished with heavy cannon & mortars, & established on all the points around the place favorable
                            for preventing vessels from lying before it: 2. Moveable Artillery, which may be carried, as occasion may require, to
                            points unprovided with fixed batteries: 3. floating batteries: & 4. Gunboats, which may oppose an enemy at his
                            entrance, & cooperate with the batteries for his expulsion.
                        On this subject professional men were consulted, as far as we had opportunity. Genl. Wilkinson, & the late
                            Genl. Gates gave their Opinions in writing, in favour of the system, as will be seen by their letters now communicated.
                            The higher Officers of the Navy gave the same Opinions, in separate conferences, as their presence at the seat of
                            Government offered Occasions of consulting them; and no difference of judgment appeared on the subject. Those of Commodore
                            Barron, & Capt. Tingey, now here, are recently furnished in writing; & transmitted herewith to the Legislature.
                        The efficacy of Gunboats for the defence of Harbours, and of other smooth & inclosed waters, may be
                            estimated in part from that of Gallies, formerly much used, but less powerful, more costly in their construction &
                            maintenance, & requiring more men. but the Gunboat itself is believed to be in use with every modern maritime Nation,
                            for the purposes of defence. In the Mediterranean, on which are several small powers, whose system, like ours, is peace &
                            defence, few Harbours are without this article of protection. Our own experience there, of the effect of Gunboats for
                            Harbour service, is recent. Algiers is particularly known to have owed, to a great provision of these Vessels,
                            the safety of it’s City, since the epoch of their Construction. before that it had been repeatedly insulted & injured.
                            the effect of Gunboats at present in the neighborhood of Gibraltar is well known; & how much they were used, both in
                            the attack, & defence of that place, during a former war. the extensive resort to them by the two greatest naval powers in
                            the world, on an enterprize of invasion, not long since in prospect, shews their confidence in their efficacy, for the
                            purposes for which they are suited. By the Northern powers of Europe, whose Seas are particularly adapted to them, they are still more used. the
                            remarkable action between the Russian flotilla of Gunboats & Gallies, and a Turkish fleet of ships of the line &
                            frigates, in the Liman Sea, in 1788, will be readily recollected. the latter, commanded by their most celebrated Admiral,
                            were compleatly defeated, & several of their Ships of the line destroyed.
                        From the opinions given, as to the number of Gunboats necessary for some of the principal sea ports, & from
                            a view of all the Towns & Ports, from Orleans to Maine inclusive, entitled to protection in proportion to their situation
                            & circumstances, it is concluded that, to give them a due measure of protection in times of war, about 200 Gunboats
                            will be requisite. According to first ideas, the following would be their general distribution; liable to be varied, on more
                            mature examination, and as circumstances shall vary—that is to say
                        To the Missisipi & it’s neighboring waters 40 Gunboats.
                        To Savanna & Charleston, & the Harbours on each side, from Saint Mary’s to Curratuck 25.
                        To the Chesapeake & it’s waters 20.
                        To Delaware bay & river 15.
                        To New York, the Sound, & waters as far as Cape Cod 50.
                        To Boston & the Harbours north of Cape Cod 50.
                        the flotillas assigned to these several stations, might each be under the care of a particular Commandant, &
                            the Vessels composing them would, in ordinary, be distributed among the Harbours within the Station, in proportion to
                            their importance.
                        Of these boats, a proper proportion would be of the larger size, such as those heretofore built, capable of
                            navigating any seas, & of reinforcing occasionally the strength of even the most distant Port, when menaced with danger.
                            the residue would be confined to their own, or the neighboring Harbours, would be smaller, less furnished for accomodation,
                            & consequently less costly. Of the number supposed necessary, 73 are built or building, & the 127 still to be
                            provided would cost from five to six hundred thousand Dollars. having regard to the convenience of the treasury, as well
                            as to the resources for building, it has been thought that the one half of these might be built in the present year, &
                            the other half the next. With the Legislature however it will rest, to stop where we are, or at any further point, when they shall
                            be of opinion that the number provided shall be sufficient for the object.
                        At times when Europe, as well as the United States, shall be at peace, it would not be proposed that more than six or eight
                            of these Vessels should be kept afloat. When Europe is in War, treble that number might be necessary, to be distributed
                            among those particular Harbours which foreign Vessels of war are in the habit of frequenting, for the purpose of
                            preserving order therein. but they would be manned, in ordinary, with only their complement for navigation, relying on the
                            Seamen, & militia of the Port, if called into Action on any sudden emergency. it would be only when the United States should
                            themselves be at war, that the whole number would be brought into active service, & would be ready, in the first moments
                            of the war, to cooperate with the other means, for covering at once the line of our Seaports. At all times, those unemployed,
                            would be withdrawn into places not exposed to sudden enterprize, hauled up under Sheds, covered from the sun and weather,
                            & kept in preservation with little expense for repairs or maintenance.
                        It must be superfluous to observe, that this species of naval armament is proposed merely for defensive
                            operation; that it can have but little effect towards protecting our commerce in the open seas, even on our own coast; &
                            still less can it become an excitement to engage in offensive maritime war, towards which it would furnish no means.
                        
                            Th: Jefferson
                            
                            Feb. 10. 1807.
                        
                    